Case 1:18-cr-00204-NGG-VMS Document 1004
                                    1005 Filed 02/17/21
                                               02/18/21 Page 1 of 2 PageID #: 18956
                                                                              18960

                       527+0$16&+1(,'(562/2:$< 67(51//3
                                           $WWRUQH\VDW/DZ
                                     /DID\HWWH6WUHHW6XLWH
                                         1HZ<RUN1<
   
   
   )5$1./,1$527+0$1                                               7HO  
   -(5(0<6&+1(,'(5                                                  )D[  
   52%(57$62/2:$<
   '$9,'67(51
   BBBBBBBBBB
   
   5$&+(/3(5,//2
                                                                   February 17, 2021

   Via ECF
   Hon. Nicholas G. Garaufis
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                              Re: United States v. Nancy Salzman
                                  18 Cr. 204 (NGG)             _

   Dear Judge Garaufis:

        I together with Robert Soloway represent Nancy Salzman in
   this matter. I write with the consent of AUSA Tanya Hajjar on
   behalf of the government to request a temporary modification of
   Ms. Salzman’s conditions of release to allow her to have foot
   surgery. Specifically, we ask that Ms. Salzman be allowed to
   remove her location monitoring bracelet on Friday February 19,
   2021, and have it replaced on Monday, February 22, 2021 or as
   soon thereafter as practicable.

        Ms. Salzman has been subject to pre-trial supervision for
   approximately three years, and during that time has been fully
   compliant with her conditions of release. On February 19, 2021,
   she is scheduled to have foot surgery at Samaritan hospital. A
   letter to that effect is enclosed. Her surgery, which will be
   performed by Dr. Sam Dellengaugh, requires the removal of her
   ankle monitor. For this reason we seek a temporary modification
   of her conditions of release allowing her to remove the ankle
   monitor on Friday, February 19, and have it replaced on Monday,
   February 21. This modification will allow her to have the needed
   surgery and will result in only a brief interruption of her
   location monitoring during which time, under any circumstances,
   she will be incapacitated. I am informed that Kendra Rennie, Ms.
   Salzman’s pre-trial officer consents to this request.
Case 1:18-cr-00204-NGG-VMS Document 1004
                                    1005 Filed 02/17/21
                                               02/18/21 Page 2 of 2 PageID #: 18957
                                                                              18961



   Hon. Nicholas G. Garaufis
   February 17, 2021
   Page Two

        For the foregoing reasons we seek the temporary
   modification of the conditions of release detailed above. If
   the Court has any questions regarding this application please
   contact my office

                                            Respectfully submitted,

                                            /s/
                                            David Stern


   


       APPLICATION GRANTED.
       SO-ORDERED.
       /s/ Nicholas G. Garaufis, U.S.D.J.
       Hon. Nicholas G. Garaufis
       Date: February 18, 2021
